Citation Nr: 0526998	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-24 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependents' Educational Assistance 
benefits. 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel
INTRODUCTION

The veteran had active service from January 1949 to January 
1950 and from September 1950 to November 1951.  He died in 
August 2003.  The appellant is the veteran's widow.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to her claims.

2.  The veteran died in August 2003 of bladder carcinoma.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  A service-connected disability is not the principal or a 
contributory cause of the veteran's death.  

5.  A claim for VA benefits was not pending at the time of 
the veteran's death.

6.  The veteran did not die as a result of a service-
connected disability, and at the time of his death, he was 
not evaluated as permanently and totally disabled due to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The legal criteria for service connection for the cause 
of the veteran's death has not been met.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.312 (2004).

2.  The legal criteria for entitlement to accrued benefits 
have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5121 
(West 2002); 38 C.F.R. §§ 3.159, 3.1000 (2004).  

3.  The legal criteria for entitlement to Dependents' 
Educational Assistance benefits have not been met.  38 
U.S.C.A. §§ 3501, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information and evidence needed to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the appellant with 
notice of the VCAA in February 2004, prior to initially 
deciding her claims in May 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met.

The requirements with respect to the content of the VCAA 
notice have also been met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, in the February 2004 VCAA letter, the RO 
acknowledged the appellant's claims and informed her of the 
evidence needed to substantiate those claims, including, in 
part, medical evidence linking the veteran's cause of death 
to an 
in-service injury, disease or event.  The RO also informed 
the appellant of VA's duty to assist and indicated that it 
was developing her claims pursuant to that duty.  The RO 
identified the evidence it had requested and/or received in 
support of the appellant's claims and the evidence VA was 
responsible for securing.  The RO also identified the ways in 
which the appellant could help in developing her claims.  The 
RO specifically requested the appellant to identify or send 
directly to VA any information and evidence she wanted VA to 
consider in support of her claims.  The RO explained that it 
would make reasonable efforts to help the appellant get all 
pertinent outstanding evidence provided she identified the 
sources of that evidence.  The RO noted that, ultimately, it 
was the appellant's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the appellant to sign 
the enclosed forms authorizing the release of the veteran's 
medical records if the appellant wished VA to obtain those 
records on her behalf. 
 
Moreover, in a rating decision dated May 2004, a statement of 
the case issued in June 2004, and a supplemental statement of 
the case issued in July 2004, the RO informed the appellant 
of the reasons for which it denied her claims, identified the 
evidence it had considered in doing so and the evidence still 
needed to substantiate those claims and furnished the veteran 
the provisions pertinent to those claims, including those 
governing VA's duties to notify and assist and those 
governing claims for Dependency and Indemnity Compensation 
benefits based on death due to a service-connected 
disability, accrued benefits, and Dependents' Educational 
Assistance benefits.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

With regard to the duty to assist, the RO made reasonable 
efforts to identify and obtain relevant records in support of 
the appellant's claims.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
appellant identified as being pertinent to her claims, 
including the veteran's service records.  

The RO did not conduct medical inquiry in an effort to 
substantiate this claim by obtaining a medical opinion.  
Under 38 C.F.R. § 3.159(c)(4), VA is to afford a claimant a 
medical examination or obtain a medical opinion if VA 
determines it is necessary to decide a claim.  A medical 
examination or medical opinion is deemed necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the claimant suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, or 
3.317, which manifested during an applicable presumptive 
period, and indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease or another service-connected disability.  As 
indicated below, in this case, the evidence that is now part 
of the record fails to establish that the veteran suffered an 
event, injury or disease in service.  Based on this fact, VA 
is not required to conduct further medical inquiry in an 
effort to substantiate the appellant's claims.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  

II.  Analysis of Claims

A.  Service Connection - Cause of Death

The appellant asserts that the veteran's death from bladder 
cancer results from either a parasitic infection he sustained 
during service in Korea or from his exposure to chemicals 
while stationed there.  

Dependency and Indemnity Compensation (DIC) benefits may be 
paid to a veteran's surviving spouse in certain instances, 
including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  A veteran's death will be considered as having been 
due to such a disability when the evidence establishes that 
the disability was either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312 (2004).  The principal 
cause of death is one which, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The veteran in this case had active service from January 1949 
to January 1950 and from September 1950 to November 1951, 
including in Korea for approximately one year.  During 
service, he received treatment for a 2nd degree burn on the 
right leg, 2nd degree frostbite of the toes, and a missile 
wound of the left heel.  He did not complain of, or receive 
treatment for, any parasite infection or residuals of 
exposure to chemicals.  On separation examination conducted 
in November 1951, the veteran reported no medical complaints 
and an examiner noted residuals of a 1942 blood clot in the 
left leg, but no other abnormalities.

In August 2003, the veteran died.  His death certificate 
notes the immediate cause of death as carcinoma of the 
bladder.  It notes no other significant conditions 
contributing to the veteran's death.  

Two medical professionals have addressed the cause of the 
veteran's death: Ralph Hauke, M.D., a private physician and 
professor who specializes in oncology and hematology; and 
James C. Wendt, M.D., a private urologic surgeon.  In a 
letter dated October 2003, Dr. Hauke indicated that he had 
met the veteran several months ago, when the veteran was 
diagnosed with squamous cell carcinoma of the bladder.  Dr. 
Hauke explained that this type of cancer, a subtype of 
bladder cancer, was not common in the United States and was 
associated with risk factors such as recurrent urinary tract 
infections or other inflammatory conditions, including 
parasite infections.  He further explained that, in the 
United States, squamous cell carcinoma was associated with 
exposure to certain chemicals and radiation therapy.  Dr. 
Hauke acknowledged that the veteran was stationed in Korea, 
but indicated that the veteran had no recall of being exposed 
to dyes, plastics or other chemicals associated with bladder 
cancer.  He further indicated that the veteran reported a 
history of recurrent kidney stones in a pattern associated 
with urinary tract infections, which represents a potential 
predisposing factor, and a history of smoking (15 packs 
yearly).  He noted that the latter was more strongly 
associated with transitional cell carcinoma of the bladder.  
Dr. Hauke concluded by asking VA to help the appellant 
determine whether the veteran was exposed to any parasitic 
infection or chemicals during his service in Korea, such that 
his exposure would have predisposed him to this relatively 
uncommon type of bladder cancer.

In a letter dated June 2004, Dr. Wendt indicated that the 
veteran was known to his service because of a right urethral 
obstruction.  At the time of the evaluation, testing revealed 
a large bladder lesion, which was biopsied and shown to be 
squamous carcinoma.  The cytology was essentially 
unresectable and the carcinoma metastasized, eventually 
causing the veteran's death.  Dr. Wendt noted that this type 
of cancer was extremely rare, especially in the West, but not 
uncommon in the East, especially the Orient.  He further 
noted that, given the veteran's service in Korea, there was a 
possibility that he was exposed to something while there, 
which led to his squamous cell carcinoma. 

The Board must assess the credibility and weight to be 
attached to the aforementioned medical opinions.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this regard, a 
post-service reference to injuries sustained in service, 
without a review of service medical records, does not 
constitute competent medical evidence.  Grover v. West, 12 
Vet. App. 109, 112 (1999).  Moreover, a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and an examination that 
does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not constitute competent medical evidence 
merely because the transcriber is a health care professional, 
see LeShore v. Brown, 8 Vet. App. 406, 409 (1995), and a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id., citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Finally, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the degree of 
medical certainty required for service connection, see Bloom 
v. West, 12 Vet. App. 185, 187 (1999); a medical opinion is 
inadequate when unsupported by clinical evidence, see Black 
v. Brown, 5 Vet. App. 177, 180 (1995); and a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Given these standards, the Board assigns no evidentiary 
weight to the opinions of the private physicians in this case 
because both opinions are speculative in that they merely 
suggest that the veteran's bladder cancer might be due to in-
service parasite infections, chemical exposure and/or 
recurrent urinary tract infections.  Moreover, they are 
unsupported by evidence showing that the veteran experienced 
infections or was exposed to chemicals in service, 
particularly, while stationed in Korea.

Given the absence of evidence linking the veteran's bladder 
cancer to a corroborated in-service injury, disease or event, 
the Board finds that a service-connected disability is not 
the principal or a contributory cause of the veteran's death.  
Based on that finding, the Board concludes that the veteran's 
death was not due to a service-connected disability.  The 
evidence is not in relative equipoise; therefore, the 
appellant may not be afforded the benefit of the doubt in the 
resolution of her claim.  Rather, as the preponderance of the 
evidence is against the claim, it must be denied.

B.  Accrued Benefits

The appellant has not offered any particular argument with 
regard to her accrued benefits claim.  She simply claims that 
she is entitled to such benefits based on the death of her 
spouse, the veteran.
 
The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).

The appellant's claim for accrued benefits is separate from, 
but derivative of, any claim that the veteran filed prior to 
his death.  In other words, the appellant takes any claim of 
the veteran as it stood on the date of his death.  Zevalkink 
v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Hence, in 
order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim for VA benefits 
pending at the time of his death or have been entitled to 
such benefits under an existing rating or decision.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

In this case, the claims file includes no documentation 
showing that, at the time of his death, the veteran had a 
claim for VA benefits pending.  Moreover, there is no rating 
decision of record indicating that the veteran was entitled 
to such benefits at that time.  Accordingly, and pursuant to 
Jones, the appellant is not entitled to accrued benefits 
based on the veteran's death.  

The Board sympathizes with the appellant in light of her 
loss; however, the disposition of this claim is based on law, 
which the Board is bound to apply, and not on the facts of 
the case.  The Board must apply "the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 
17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992).  Therefore, this claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

C.  Dependents' and Educational Assistance Benefits

The appellant has not offered any particular argument with 
regard to her Dependents' and Educational Assistance benefits 
claim.  She simply claims that she is entitled to such 
benefits based on the death of her spouse, the veteran.

The law provides that an individual is eligible for 
Dependents' and Educational Assistance benefits (Chapter 35 
benefits) if he or she is a spouse of a veteran who: (1) died 
as a result of a service-connected disability; (2) has a 
total disability permanent in nature resulting from a 
service-connected disability, or who died while a disability 
so evaluated was in existence; or (3) is on active duty and 
has been listed, for a period of ninety days, as missing in 
action, captured in the line of duty by a hostile force, or 
forcibly detained or interned in the line of duty by a 
foreign government or power.  38 U.S.C.A. § 3501(a)(1)(B), 
(C) (West 2002); 38 C.F.R. § 21.3021(a)(2) (2004).

In this case, as previously indicated, the appellant is the 
spouse of a veteran who served on active duty from January 
1949 to January 1950 and from September 1950 to November 1951 
and who died in August 2003 as a result of bladder carcinoma.  
At the time of his death, service connection was not in 
effect for any disability.  

Given the Board's previously noted decision that the 
veteran's death was not due to a service-connected disability 
and because, when the veteran died, he was not evaluated as 
permanently and totally disabled due to a service-connected 
disability, the appellant is not entitled to Chapter 35 
benefits based on the veteran's death.  Again, as the 
disposition of this claim is based on the law and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to Dependents' Educational Assistance benefits is 
denied. 



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


